OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
            OFFICIAL BUSINESS                                    U.S.POSTAGE » PITNEY BOWES
            STATE OF TEXAS    '£«
            PENALTY FOR
                                        (A r-                    ZIP 78701
            PRIVATE USE         .                                02 1W
                                        ttS£
                                        a. u.                   0001401623 AUG. 06. 2015
7/27/2015
ELIAS, BENJAMIN          Tr. Cf No. 970D11232-243-01                         WR-83,446        d
Pursuant to Rule 79.2 (d), applicant's Motion for Reconsideration/Rehearing has-
been dismissed.
                                                                          Abel Acosta, Clerk

                                                ELIAS
                                                        DC #819778